Citation Nr: 1640918	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  15-18 869
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1960 to February 1964. 
 
This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision issued by the VA Regional Office (RO) in Manchester, New Hampshire.  The RO in Boston, Massachusetts has jurisdiction in this case. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the low back and neck.  Review of the record reveals that additional development is necessary prior to analyzing the merits of the claims on appeal. 

The Veteran's primary assertion is that his current low back disability is related to an acute back strain that he sustained during service.  He most recently underwent a VA examination of the low back in July 2015 and the VA examiner ultimately agreed with a June 2013 VA examiner's opinion that the Veteran's current low back disability is less likely as not related to service, to include the acute back strain.  

More recently however, the Veteran has asserted that his low back disability is alternatively related to the repeated blows he endured while boxing as a part of the Marines boxing team.  See January 2016 VA Form 646; July 2016 hearing transcript.  In so doing, he references a November 1960 STR which shows that he sought medical treatment for a deviated septum and rib contusion after returning from boxing at Fort Bragg.  Neither that STR nor the remaining STRs show any back problems due to boxing, but the Veteran is competent to report having experienced pain in his low back as a result of boxing in service.  As such, his alternate theory of entitlement to service connection must be addressed by a VA medical examiner.  In addition, the Veteran appears to assert that the July 2015 VA examiner is not qualified to provide the opinion that was provided.  The Veteran's representative states that the July 2015 VA examiner is a pulmonologist, suggesting that he is not qualified to provide an opinion regarding a spine disability.  Although the Board's research indicates that the July 2015 VA examiner actually practices Internal Medicine, clarification will be sought on remand.

The Veteran has not yet been afforded a VA examination of the neck.  His medical evidence suggests that he has a currently diagnosed neck disability as July 2012 VA primary care notes reflect a history of degenerative spondylotic changes at C5-6 and C6-7.  With regard to etiology, the Veteran attributes any current neck disability to the acute back strain during service or to the boxing he participated in during service.  He also feels that his neck disability is related to his low back disability.  See January 2016 VA Form 646; July 2016 Hearing Transcript.  

Given the medical evidence suggesting a current neck disability, the Veteran's lay assertions with regard to etiology, and his service records showing an acute back strain and participation on the boxing team, the Board finds that an examination of the neck is in order.  He has yet to undergo such an examination and questioned why his neck was not examined during his August 2012 examination.  See Veteran's August 2012 correspondence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA medical records, and make arrangements to obtain any outstanding and relevant private medical records identified by the Veteran.

2.  Clarify the medical specialty (i.e., Internal Medicine) of the VA examiner who authored the July 2015 VA opinion with regard to the etiology of the Veteran's low back disability.  See January 2016 representative argument that the examiner is a pulmonologist.

3.  Then, provide the Veteran with a VA examination to ascertain the current nature and etiology of his low back and neck disabilities.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a)  Clarify whether the Veteran's current low back disability had its onset during service or is otherwise related to it, including the reported "repeated blows" he endured while on the Marines boxing team.    

(b)  Indicate all neck disabilities currently shown, to include any degenerative changes.  (See July 2012 VA primary care notes reflecting a history of degenerative spondylotic changes at C5-6 and C6-7).

(c)  Then, for any neck disability currently shown, provide an opinion as to whether it had its onset in service or is otherwise related to service, particularly to include the in-service acute back strain and the reported "repeated blows" he endured while on the Marines boxing team.

(d)  If the low back disability is shown to be related to active service, please provide an opinion as to whether any current neck disability is proximately due to, or aggravated by, the low back disability.  

**Reconcile the opinions with all evidence of record, to include November 1960  and September 1963 STRs; August 2012 VA examination report; June 2013 VA examination report; July 2015 VA examination report; January 2016 VA Form 646; July 2016 hearing transcript); and the Veteran's lay report of having had continuing low back and neck problems since service discharge.

A complete rationale for this opinion should be provided. 

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

4.  Thereafter, readjudicate the service connection claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




